Exhibit 23.4 Consent of Independent Auditors We consent to the incorporation by reference in this Post-Effective Amendment No. 2 to the registration statement (No. 333-165473) on Form S-3 of Alpha Natural Resources, Inc. of our report dated February17, 2010, with respect to the combined balance sheets of the Cumberland Resource Group (formerly known as The Combined Entities of The Cumberland Group) as of December31, 2009 and 2008, and the related combined statements of income, stockholder’s equity and members’ capital and comprehensive income, and cash flows for each of the years in the three-year period ended December31, 2009, which report appears in the Current Report on Form 8-K of Alpha Natural Resources, Inc. /s/ KPMG LLP Roanoke, Virginia June 30, 2011
